                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    KAREEM BENTON,                                       Case No. 19-cv-01446-JD
                                                         Petitioner,
                                   8
                                                                                             ORDER RE MOTION TO
                                                  v.                                         DISMISS AND CERTIFICATE OF
                                   9
                                                                                             APPEALABILITY
                                  10    GRAIG KOENIG,
                                                                                             Re: Dkt. No. 13
                                                         Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13             Kareem Benton, a state prisoner acting pro se, has brought a habeas petition under 28

                                  14   U.S.C. § 2254. The petition alleges that the prosecution overlooked evidence that points to

                                  15   petitioner’s innocence. Specifically, petitioner argues that the victim wrote a letter stating that

                                  16   petitioner was not the assailant. Respondent has filed a motion to dismiss arguing that the sole

                                  17   claim in the petition fails to state a federal claim, and a possible related claim is procedurally

                                  18   barred.

                                  19             BACKGROUND

                                  20             Petitioner was found guilty by a jury of multiple counts, including burglary, robbery,

                                  21   battery, assault, domestic violence and other crimes, arising out of three separate incidents with his

                                  22   former girlfriend. The incidents occurred on February 24, 2013, May 17, 2014, and May 26,

                                  23   2014. Motion to Dismiss (“MTD”) Ex. 1 at 1-3, 6-7. At trial, petitioner’s counsel introduced a

                                  24   written statement from the victim dated March 28, 2013, in which she recanted her prior version of

                                  25   the February 24, 2013, incident, and stated that she had been assaulted by someone else. Id. at 3.

                                  26   Nevertheless, the jury found petitioner guilty, and he was sentenced to a total of seven years in

                                  27   state prison. Id. at 1.

                                  28
                                   1          In February 2017, the California Court of Appeal reversed the judgment for three counts

                                   2   related to the May 17, 2014, incident. Id. at 1. The judgment was affirmed in all other respects.

                                   3   Id. at 16. The decision did not affect the sentence. The superior court dismissed the three counts

                                   4   and issued an amended abstract with a seven-year sentence. MTD Ex. 2.

                                   5          Petitioner filed a habeas petition in the superior court, which was denied in October 2017

                                   6   because petitioner provided no evidence or arguments in support of his claim for relief. MTD Ex.

                                   7   3 at AGO014-15. In April 2018, petitioner filed a supplemental brief, which the superior court

                                   8   construed as a new petition. Id. at AGO011. The superior court denied the petition in September

                                   9   2018. Id. at AGO024-26. Petitioner filed a petition with the California Court of Appeal, which

                                  10   was denied in October 2018 “for the reasons set forth in the superior court’s September 18, 2018,

                                  11   order.” Id. at AGO034. Petitioner filed a petition with the California Supreme Court, which was

                                  12   denied in February 2019 with citations to In re Dixon, 41 Cal. 2d 756, 759 (1953) and In re
Northern District of California
 United States District Court




                                  13   Lindley, 29 Cal. 2d 709, 723 (1947). MTD Ex. 3; Petition at 11.

                                  14          FEDERAL CLAIM

                                  15          This Court may entertain a petition for writ of habeas corpus “in behalf of a person in

                                  16   custody pursuant to the judgment of a State court only on the ground that he is in custody in

                                  17   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a); Rose v.

                                  18   Hodges, 423 U.S. 19, 21 (1975).

                                  19          “Claims of actual innocence based on newly discovered evidence have never been held to

                                  20   state a ground for federal habeas relief absent an independent constitutional violation occurring in

                                  21   the underlying state criminal proceeding.” Herrera v. Collins, 506 U.S. 390, 400 (1993). “This

                                  22   rule is grounded in the principle that federal habeas courts sit to ensure that individuals are not

                                  23   imprisoned in violation of the Constitution -- not to correct errors of fact.” Id.

                                  24          In Herrera, the Supreme Court assumed without deciding that “in a capital case a truly

                                  25   persuasive demonstration of 'actual innocence' made after trial would render the execution of a

                                  26   defendant unconstitutional, and warrant federal habeas relief if there were no state avenue open to

                                  27   process such a claim.” Herrera, 506 U.S. at 417. Since then, the Supreme Court has not

                                  28   developed Herrera or held that freestanding actual innocence claims (i.e., claims in which the
                                                                                          2
                                   1   petitioner argues that the evidence sufficiently establishes his innocence, irrespective of any

                                   2   constitutional error at trial or sentencing) are cognizable in habeas proceedings. See House v. Bell,

                                   3   547 U.S. 518, 554-55 (2006).

                                   4           After Herrera, the Ninth Circuit initially found that there could be no habeas relief based

                                   5   solely on a petitioner's actual innocence of the crime in a noncapital case. See Coley v. Gonzales,

                                   6   55 F.3d 1385, 1387 (9th Cir. 1995). But it has held since that it is “still an open question” whether

                                   7   federal habeas relief is available based on a freestanding claim of actual innocence. Taylor v.

                                   8   Beard, 811 F.3d 326, 334 (9th Cir. 2016) (en banc) (citing McQuiggin v. Perkins, 569 U.S. 383,

                                   9   384 (2013)).

                                  10           In the petition’s only claim, petitioner says that the letter from the victim stating he was not

                                  11   the assailant is new evidence and that he is actually innocent. These points are not well taken. To

                                  12   start, the letter is not new, and in fact was presented to the jury at petitioner’s trial. The jury
Northern District of California
 United States District Court




                                  13   apparently did not credit the letter because it found petitioner guilty of assaulting the author -- his

                                  14   former girlfriend -- on multiple occasions. This is enough to sink the petition, but it is also worth

                                  15   noting that actual innocence is not an established grounds for habeas relief. Respondent

                                  16   challenged petitioner on that point, and he did not address it in his opposition to the motion to

                                  17   dismiss. While the Court appreciates that petitioner is proceeding pro se and is not well situated to

                                  18   brief the nuances of open legal issues, it is clear from the Court’s independent review of the case

                                  19   law that a freestanding claim of actual innocence is, today at least, unresolved in petitioner’s favor.

                                  20   Consequently, the petition must be dismissed.

                                  21           PROCEDURAL DEFAULT

                                  22           While that resolves the only claim expressly stated in the petition, the Court will, in the

                                  23   spirit of reading pro se petitions liberally, construe the petition as asserting that the letter showed

                                  24   insufficient evidence to support the convictions related to the February 24, 2013, incident. This is

                                  25   a generous assessment of the petition because it makes no reference to this issue, and petitioner

                                  26   did not directly argue it in his opposition. Even so, the Court will take up the issue for the sake of

                                  27   completeness, if nothing else.

                                  28           The claim is dismissed for procedural default. A federal court will not review questions of
                                                                                           3
                                   1   federal law decided by a state court if the decision also rests on a state law ground that is

                                   2   independent of the federal question and adequate to support the judgment. Coleman v. Thompson,

                                   3   501 U.S. 722, 729–30 (1991). In the context of direct review by the United States Supreme Court,

                                   4   the “independent and adequate state ground” doctrine goes to jurisdiction; in federal habeas cases,

                                   5   in whatever court, it is a matter of comity and federalism. Id. The procedural default rule is a

                                   6   specific instance of the more general “adequate and independent state grounds” doctrine. Wells v.

                                   7   Maass, 28 F.3d 1005, 1008 (9th Cir. 1994).

                                   8           In cases in which a state prisoner has defaulted his federal claims in state court pursuant to

                                   9   an independent and adequate state procedural rule, federal habeas review of the claims is barred

                                  10   unless the prisoner can demonstrate cause for the default and actual prejudice as a result of the

                                  11   claimed violations of federal law or demonstrate that failure to consider the claims will result in a

                                  12   fundamental miscarriage of justice. Coleman, 501 U.S. at 750. To show cause, a petitioner must
Northern District of California
 United States District Court




                                  13   point to some objective factor external to the defense that prevented him from complying with the

                                  14   state procedural rule. Murray v. Carrier, 477 U.S. 478, 488 (1986). To show prejudice, a

                                  15   petitioner must show that the errors at his trial worked to his actual and substantial disadvantage,

                                  16   infecting his entire trial with errors of a constitutional dimension. White v. Lewis, 874 F.2d 599,

                                  17   603 (9th Cir. 1989). If a state prisoner cannot meet the cause and prejudice standard, however, a

                                  18   federal court may hear the merits of successive, abusive or procedurally defaulted claims if the

                                  19   failure to hear the claims would constitute a “miscarriage of justice.” See Sawyer v. Whitley, 505

                                  20   U.S. 333, 339-40 (1992) (citing Kuhlmann v. Wilson, 477 U.S. 436, 454-55 (1986)).

                                  21           The California Supreme Court denied the petition in this case stating:

                                  22                   The petition for writ of habeas corpus is denied. (See In re Dixon
                                                       (1953) 41 Cal. 2d 756, 759 [courts will not entertain habeas corpus
                                  23                   claims that could have been, but were not, raised on appeal]; In re
                                                       Lindley (1947) 29 Cal. 2d 709, 723 [courts will not entertain habeas
                                  24                   corpus claims that attack the sufficiency of the evidence].)
                                  25   Petition at 11 (alterations in original).

                                  26           California’s In re Dixon, 41 Cal. 2d 756 (1953), provides that to bring a claim in a state

                                  27   habeas corpus action, a petitioner must first have pursued the claims on direct appeal from his or

                                  28   her conviction unless the claim falls within certain exceptions. See Park v. California, 202 F.3d
                                                                                          4
                                   1   1146, 1151 (9th Cir. 2000). The Dixon rule is both an adequate and independent state procedural

                                   2   rule. Johnson v. Lee, 136 S. Ct. 1802, 1803-04 (2016). If a state court denies a habeas petition on

                                   3   Dixon grounds, federal habeas review is barred. See id. at 1804 (noting that Dixon is a well-

                                   4   established procedural bar that is adequate to bar federal habeas review).

                                   5          The state procedural bar established by In re Lindley, 29 Cal. 2d 709 (Cal. 1947), that

                                   6   sufficiency of the evidence claims cannot be raised in a state habeas petition, constitutes an

                                   7   independent and adequate state ground barring federal review. Carter v. Giurbino, 385 F.3d 1194,

                                   8   1198 (9th Cir. 2004). California state courts have consistently applied the Lindley procedural bar

                                   9   since 1947. Id. Assuming petitioner has presented a cognizable federal claim, it is procedurally

                                  10   defaulted unless he can show cause and prejudice to excuse the default.

                                  11          In his opposition, petitioner argues that his appointed appellate attorney was ineffective by

                                  12   failing to raise the claim of actual innocence on direct appeal. Opposition at 2. In Martinez v.
Northern District of California
 United States District Court




                                  13   Ryan, 566 U.S. 1 (2012), the Supreme Court announced an equitable exception by which cause

                                  14   may be found for excusing a procedurally defaulted claim of ineffective assistance of trial counsel

                                  15   where a petitioner could not have raised the claim on direct review and was afforded no counsel or

                                  16   only ineffective counsel on state collateral review. Id. at 14. To the extent petition seeks to avail

                                  17   himself of this exception, Martinez does not apply. Petitioner does not raise a claim of ineffective

                                  18   assistance of trial counsel, and to the extent he seeks to raise a claim of ineffective assistance of

                                  19   appellate counsel, Martinez does not apply. Davila v. Davis, 137 S. Ct. 2058, 2061 (2017) (the

                                  20   Supreme Court has declined to extend the Martinez exception to allow federal courts to consider a

                                  21   defaulted claim of ineffective assistance of appellate counsel).

                                  22          Even if petitioner could demonstrate cause for the procedural default, he cannot

                                  23   demonstrate prejudice. The victim’s letter was presented at trial, but the jury still convicted

                                  24   petitioner on the counts related to the incident. Petitioner has failed to meet his burden in showing

                                  25   prejudice from appellate counsel’s failure to present this claim on appeal. For these same reasons,

                                  26   petitioner has not shown that the failure to hear the claim would constitute a miscarriage of justice.

                                  27   Petitioner also appears to argue that pursuant to Schlup v. Delo, 513 U.S. 298, 316 & n.32 (1995),

                                  28   the victim’s letter is newly discovered evidence showing actual innocence, which if true would
                                                                                          5
                                   1   permit review of a defaulted claim. Again, the victim’s letter is not newly discovered evidence

                                   2   and it does not create a colorable claim of actual innocence.

                                   3          CONCLUSION

                                   4          The case is DISMISSED and the Clerk is requested to close the file. The Court declines

                                   5   to issue a certificate of appealability. This is not a case in which “jurists of reason would find it

                                   6   debatable whether the petition states a valid claim of the denial of a constitutional right and that

                                   7   jurists of reason would find it debatable whether the district court was correct in its procedural

                                   8   ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

                                   9          IT IS SO ORDERED.

                                  10   Dated: December 2, 2019

                                  11

                                  12
Northern District of California
 United States District Court




                                                                                                       JAMES DONATO
                                  13                                                                   United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          6
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        KAREEM BENTON,
                                   4                                                          Case No. 19-cv-01446-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        GRAIG KOENIG,
                                   7
                                                       Defendant.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on December 2, 2019, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Kareem Benton ID: AV3427
                                       CTF Central
                                  18   PO Box 689
                                       Soledad, CA 93960
                                  19

                                  20

                                  21   Dated: December 2, 2019

                                  22
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24

                                  25
                                                                                          By:________________________
                                  26                                                      LISA R. CLARK, Deputy Clerk to the
                                  27                                                      Honorable JAMES DONATO

                                  28
                                                                                          7
